DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the invention of claim 1, specifically the structure of the elongate air trap chamber with a first end and an opposite second end containing a gas egress opening, a filter inside having a first tube end at the first end and a second tube end at the second end, a structural insert with a first insert end at the first tube end and a second insert end at the first tube end, the air trap chamber having a fluid inlet port and outlet port, and a helical baffle running from the first end to the second end.
US7488448 teaches an air trap chamber with outlet 20 and blind end opposite it, but does not teach the filter extending the whole way to the gas egress section and does not teach the structural insert extending from the air outlet end to the blind end.
US6730267 teaches the air trap chamber with gas outlet 46 and blind end 77 but does not teach the filter 70 extending the whole way to the gas egress section and does not teach the structural insert extending from the air outlet end to the blind end.
US4919802 teaches an air trap chamber with gas outlet 12 but does not teach the filter 18 extending to the gas egress section and does not teach a blind end opposite the gas outlet 12. Instead it has another outlet 16.
US6267926 teaches an air trap chamber with air outlet 54 but not a blind end opposite, instead it has an outlet 72. It also does not teach the filter and structural insert extending to the gas egress section and gas outlet respectively.
US5632894 teaches an air trap chamber with air outlet 30/32 and a blind end 55 but does not teach the filter extending to the gas egress section and the structural insert extending from the air outlet end to the blind end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        07/26/2022